SHAW, Judge
(dissenting).
The trial court erred when it permitted the State to amend the indictment to include the enhancement for the use of a firearm found in § 13A-12-231(13), Aa. Code 1975, because the amendment resulted in Gunter’s being charged with a greater offense. See Rule 13.5(a), Aa. R.Crim.P. Therefore, I would reverse the appellant’s conviction and sentence. See my special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d - (Aa.Crim.App.2001) (Shaw, J., concurring in the result).